Title: From James Madison to Edmund Randolph, 15 July 1783
From: Madison, James
To: Randolph, Edmund


My Dear Sir
Philada. July 15. 1783.
Yesterdays post brought me no letter from you. The Contents of the inclosed paper make up every thing of consequence which I have for a subject at present. The enquiry into the Mutiny has not advanced far enough to bring forth any discoveries. An address is circulating & will be generally signed by the Citizens here reciting to Congress the proofs they have heretofore given of attachmt. to the fœderal govt. professing a continuance of that attachmt. and declaring their readiness to support the dignity & privileges of Congs. in case the conveniency of this place for transacting the public affairs sd. give it a preference to others untill a final residence shall be fixed.
Mr. Lee arrived here the day before yesterday and goes to Princeton today. Mr. Mercer’s indisposition, carries him to the Sea board of N. Jersey. My absence not producing any chasm in the Representation and some private business requiring my stay here, I shall not return to Princeton for 7 or 8 days.
